Doc Clowers was convicted in the county court of Pittsburg county of the crime of malicious mischief, and his punishment fixed at imprisonment in the county jail for a period of 30 days and to pay a fine of $50.00. To reverse this judgment an appeal was perfected in this court by filing a petition in error with case-made attached. This case was assigned for oral argument at the May term, 1917, but no appearance was made by counsel who took the appeal, nor has any brief been filed on behalf of plaintiff in error. The court, however, has carefully examined the record and finds no fundamental error. The information and the evidence in support thereof are apparently sufficient to sustain the judgment, and the same is accordingly affirmed.